     Case 1:16-cv-04125-ODE-LTW Document 149 Filed 06/24/19 Page 1 of 16




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

FRED PONDER,                              §
                                          §
        Plaintiff,                        §
                                          §      Civil Action File No.
v.                                        §      1:16-CV-04125-ODE-LTW
                                          §
OCWEN LOAN SERVICING, LLC,                §
et al.,                                   §
                                          §
        Defendants.                       §

     REPLY MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR
      PROTECTIVE ORDER TO QUASH NON-PARTY SUBPOENA TO
              BOSTON PORTFOLIO ADVISORS, INC.1

        Defendant Ocwen Loan Servicing, LLC (“Ocwen”), hereby files its Reply

Memorandum of Law in Support of its Motion for Protective Order seeking to

quash the Non-Party Subpoena issued by Plaintiff to Boston Portfolio Advisors,

Inc. (Doc. 110), and respectfully shows the Court as follows:

                            ARGUMENT AND AUTHORITIES

I.      Ocwen has standing to make objections and seek this Protective Order.

        Plaintiff argues in his Response (Doc. 124) that Ocwen does not have

standing to move to motion to quash. Plaintiff is wrong. In fact, the District of

1
  Plaintiff’s subpoena to non-party StoneTurn Group LLP has already been quashed by
the United States District Court for the District of Massachusetts (see Doc. 128);
therefore, this reply does not address that subpoena.

71696138v.5 1006335/01554
     Case 1:16-cv-04125-ODE-LTW Document 149 Filed 06/24/19 Page 2 of 16




Massachusetts already found that Ocwen has standing to challenge this non-party

discovery when it entered an order quashing Plaintiff’s non-party subpoena to

StoneTurn. (Doc. 128.) As provided in Ocwen’s initial briefing on its Motion

(Doc. 115), the subpoena to StoneTurn sought the exact same documents as those

in Plaintiff’s Subpoena to BPA.

        As correctly explained by the District of Massachusetts, a party has standing

to move to quash a non-party subpoena if the information sought by the subpoena

implicates a personal right or privilege of the party. See S.E.C. v. Present, No. 14-

cv-14692, 2016 WL 10998438, at *3 (D. Mass. Mar. 11, 2016) (“A party has

standing to quash a subpoena served on a non-party only if he has a personal right

or privilege with respect to the requested information.”). This is also true in the

Eleventh Circuit. See, e.g., Melder v. State Farm Mut. Auto. Ins. Co., Civ. Action

No. CIVA108CV1274RWSJFK, 2008 WL 1899569, at *2 (N.D. Ga. Apr. 25,

2008); Auto–Owners Ins. Co. v. Se. Floating Docks, Inc., 231 F.R.D. 426, 429

(M.D. Fla. 2005); Liberacki v. Kroger Co., 1:13-CV-00059-JCF, 2013 WL

12063927, at *1 (N.D. Ga. Aug. 9, 2013).2


2
  Additionally, Rule 26(c) expressly allows Ocwen to move for a protective order in
cases, such as this one, where discovery disputes involve multiple courts. See Melder,
2008 WL 1899569, at *3 (citing United States v. Star Scientific, Inc., 205 F. Supp. 2d
482, 485 (D. Md. 2002)). Ocwen filed this Motion on May 13, 2019, and it filed Motions
to Quash the BPA and StoneTurn Subpoenas in the U.S. District Court for the Southern

                                          2
71696138v.5 1006335/01554
     Case 1:16-cv-04125-ODE-LTW Document 149 Filed 06/24/19 Page 3 of 16




        “[T]he personal right or privilege claimed need not be weighty: parties need

only have some personal right or privilege in the information sought to have

standing to challenge a subpoena to a third party.” S.E.C. v. Navellier & Assocs.,

Inc., No. 17-cv-11633, 2019 WL 688164, at *2 (D. Mass. Feb. 19, 2019) (citation

omitted) (emphasis added). Ocwen certainly has personal rights and privileges in

the information sought by the BPA Subpoena. For example, the information

shared with the compliance monitors (like BPA) was specifically for use during

that engagement only and would be considered confidential supervisory

information. Thus, the District Court of Massachusetts court rightly concluded that

“Ocwen . . . has standing to move to quash the Subpoena because the information

sought implicates its personal rights and privileges.” (Doc. 128, pp. 3-4.) See, e.g.,

Cabi v. Bos. Children’s Hosp., No. 15-cv-12306, 2017 WL 8232179, at *3 (D.

Mass. June 21, 2017) (finding that defendant had standing to challenge subpoena

to third-party that would require production of privileged information that

defendant had shared with third-party). For these reasons and for the reasons set




District of Florida and District of Massachusetts, on May 10, 2019, and May 24, 2019,
respectively. Pursuant to Fed. R. Civ. P. 45(f), Ocwen asked those District Courts to
transfer the Motions to Quash to this Court for resolution. See Melder, 2008 WL
1899569, at *5 (transferring motion to quash to forum court). As advised, supra, the
District of Massachusetts already quashed the StoneTurn Subpoena. (Doc. 128.)

                                          3
71696138v.5 1006335/01554
      Case 1:16-cv-04125-ODE-LTW Document 149 Filed 06/24/19 Page 4 of 16




forth in Ocwen’s initial Memorandum of Law, Ocwen has standing to move to

quash the BPA Subpoena.

        Furthermore, there can be no dispute that Ocwen also has standing to seek a

protective order under Rule 26(c). The law is well established that “[u]pon motion

by a party…the court in which the action is pending…may make any order which

justice requires . . . .” This includes moving for a protective order against

harassing, irrelevant, non-party discovery, as is being sought here. Fed. R. Civ. P.

26(c), cited in Melder, 2008 WL 1899569, at *3. In Melder, the party moved to

quash certain non-party subpoenas and simultaneously moved for a protective

order, similar to what Ocwen has done here. Id. The Melder Court advised “Rule

26(c), governing protective orders, expressly permits flexibility in cases in which

discovery disputes involve multiple courts.” Id. For these same reasons, Ocwen

has standing to move for a protective order under Rule 26(c).

II.     The documents Plaintiff seeks are not relevant to this case and fall
        outside the applicable statutes of limitation.

        Plaintiff’s Response makes a number of meritless arguments as to why the

compliance monitor reports, targeted examination reports, and related documents

requested from BPA are relevant to his case. It is clear that Plaintiff is on a fishing

expedition trying to gather documents from long ago that have no bearing on the

actual claims to be adjudicated by this Court.
                                          4
71696138v.5 1006335/01554
     Case 1:16-cv-04125-ODE-LTW Document 149 Filed 06/24/19 Page 5 of 16




        Plaintiff claims the documents are related to whether Ocwen could verify the

credit information it allegedly reported from 2011 through 2016, whether it

willfully violated the FCRA, and whether it may obtain punitive damages under

FCRA. (Doc. 124, pp. 15-19, 21-22.) But the FCRA does not require a loan

servicer to look back several years to investigate consumer disputes. Furthermore,

Plaintiff has already obtained hundreds of pages of documents from Ocwen, as

well as the consumer reporting agencies: Equifax, Trans Union, and Experian.

Additionally, Plaintiff has already taken the depositions of Experian and

TransUnion.3 Plaintiff has not provided any explanation to the Court as to why the

depositions it already has taken or why the documents produced by Ocwen

concerning Plaintiff’s credit reporting history are insufficient. In fact, the

information that Plaintiff is seeking regarding Ocwen’s investigation of any

consumer dispute raised by Plaintiff is contained in the ACDV and AUD

documents that have been produced.4 No information about Plaintiff’s Georgia

loan or credit dispute history is in the compliance monitor and targeted

examination reports which concern New York borrowers and New York loans.


3
  Plaintiff also noticed and scheduled the deposition of Equifax, which Plaintiff’s counsel
then voluntarily canceled the day before the deposition was to take place.
4
  Ocwen would be happy to provide Plaintiff’s ADCV and AUD forms (that have been
produced) for the Court’s review.

                                             5
71696138v.5 1006335/01554
     Case 1:16-cv-04125-ODE-LTW Document 149 Filed 06/24/19 Page 6 of 16




Nor do these reports or documents concern a time period which is viable for

Plaintiff’s alleged FCRA claim. More importantly, the FCRA does not require a

creditor to look back several years before such a dispute to conduct an

investigation into the credit-related dispute; rather, Ocwen only is required to

conduct a “reasonable investigation.” See Taylor v. Georgia Power Co., 697 Fed.

Appx. 630, 631 (11th Cir. 2017) (affirming district court’s holding that GPC

“conducted a reasonable investigation” as it “reviewed all the information it had in

its possession as the account holder” and “verified [the plaintiff’s name, birth date,

social security number, and the amount owed on the account, before verifying the

debt with Equifax.”)

        Whether Ocwen conducted a reasonable investigation in this case will turn

on the facts of the investigation itself, including the notification of the dispute and

whether corrections were made to the reports, and on Plaintiff’s own credit file

information (which is a reasonable topic for discovery in this matter and which has

been produced). Liability under the FCRA does not require a review of compliance

monitor reports related to a New York regulatory investigation, New York

borrowers, or New York properties.

        Plaintiff also argues he needs the subpoenaed documents to investigate

whether Ocwen is a debt collector under the FDCPA. (Doc. 124, pp. 19-20.) This


                                          6
71696138v.5 1006335/01554
     Case 1:16-cv-04125-ODE-LTW Document 149 Filed 06/24/19 Page 7 of 16




makes no sense.             First, Ocwen has admitted it acquired servicing rights for

Plaintiff’s mortgage on November 1, 2011, after Plaintiff’s alleged default.

(Ocwen’s Answer, Doc. 73, ¶¶ 12-13.) As such, no discovery is required on this

specific issue.       Further, it is unclear how the reports enforcing the NY DFS

Consent Orders could have any bearing on whether Ocwen serves as a debt

collector for Plaintiff’s loan in this case. Instead, the answer to that question

would be determined by a review of the facts of this case and Plaintiff’s specific

loan file—not the examination of borrower files and loan histories from New York,

which are wholly unrelated to Plaintiff’s Georgia loan account.

        Plaintiff argues that the subpoenaed documents somehow relate to whether

Ocwen has a “pattern and practice” of violating RESPA.5 (Doc. 124, pp. 20-21.)

Specifically he argues the documents are relevant to “whether Ocwen is treating

borrowers fairly and is communicating with borrowers appropriately.” (Doc. 119,

5
  A plaintiff may recover actual damages under RESPA and “any additional damages, as
the court may allow, in the case of a pattern or practice of noncompliance with the
requirements of this section.” Bivens v. Select Portfolio Servicing, Inc., 1:15-CV-4325-
ELR-JKL, 2017 WL 8181523, at *9 (N.D. Ga. Dec. 18, 2017), report and
recommendation adopted at 2018 WL 3688935 (N.D. Ga. Feb. 27, 2018), appeal
dismissed, 18-11215-CC, 2018 WL 4656795 (11th Cir. Sept. 13, 2018) (emphasis
added). But "a plaintiff cannot recover statutory damages without actual damages." Id.
(citation omitted). "Actual damages are a necessary element of a RESPA claim; without
them, the claim fails." Id. Before even considering whether “pattern or practice”
damages are available from Ocwen in this case, Plaintiff must show actual damages from
non-compliance with RESPA. The documents sought from NY DFS have absolutely no
bearing on this issue as to Plaintiff.

                                               7
71696138v.5 1006335/01554
     Case 1:16-cv-04125-ODE-LTW Document 149 Filed 06/24/19 Page 8 of 16




pp. 20-21.) But, Plaintiff did not raise these allegations in the Second Amended

Complaint. Rather, Plaintiff’s RESPA claim alleges that Ocwen failed to

acknowledge receipt of Plaintiff’ inquiries, qualified written requests, and notices

of error within five (5) days; failed to conduct a reasonable investigation into errors

raised by Plaintiff in his correspondence; failed to provide Plaintiff with a written

response regarding the outcome of Defendant’s investigation; and failed to provide

Plaintiff with a written statement as to Plaintiff’s right to request documentation

relied on by Defendant in reaching its determination within thirty (30) days. (Doc.

53, pp. 22-26.)         These allegations are all fact-specific to Plaintiff’s mortgage

account. None of these allegations involve a fairness determination, nor do they

touch on pattern and practice issues. More importantly, whether Ocwen timely

satisfied its obligations under RESPA with regard to Plaintiff does not require a

review of the subpoenaed documents or a fairness determination. Indeed, Plaintiff

cannot and has not pointed the Court to a single piece of correspondence that

demonstrates its RESPA obligations were even triggered by Plaintiff. 12 U.S.C. §

2605(e).

        By statutory definition, a QWR or Notice of Error is “written

correspondence, other than notice on a payment coupon or other payment medium

supplied by the servicer, that (i) includes, or otherwise enables the servicer to


                                             8
71696138v.5 1006335/01554
     Case 1:16-cv-04125-ODE-LTW Document 149 Filed 06/24/19 Page 9 of 16




identify, the name and account of the borrower; and (ii) includes a statement of the

reasons for the belief of the borrower, to the extent applicable, that the account is

in error or provides sufficient detail to the servicer regarding other information

sought by the borrower.” 12 U.S.C. §2605(e)(1)(B)(ii). Plaintiff has not provided

the Court with a copy of the correspondence at issue or shown that the

correspondence he sent to Ocwen meets the statutory definition.

        Additionally, the law is clear that servicers are not required “‘to respond to

any question that a borrower may ask—no matter how broad, vague, or far

afield.’” Dynott v. Nationstar Mortg., LLC, No. 1:13-cv-1474-WSD, 2014 WL

1028886, at *17 (N.D. Ga. Mar. 17, 2014) (quoting DeVary v. Countrywide Home

Loans, Inc., 701 F. Supp. 2d 1096, 1106 (D. Minn. 2010)). Instead, RESPA

requires only that a loan servicer respond to a QWR that seeks “information

relating to the servicing of such loan.” 12 U.S.C. § 2605(e); Dynott, 2014 WL

1028886, at *17. Again, Plaintiff has not provided the Court with any

correspondence showing that the queries he raised actually concern information

relating to the servicing of his loan.6 In light of the foregoing, it is clear the


6
  The term “servicing” is a defined term under RESPA, meaning “receiving any
scheduled periodic payments from a borrower pursuant to the terms of any loan…and
making the payments of principal and interest and such other payments with respect to
the amounts received from the borrower as may be required pursuant to the terms of the
loan.” 12 U.S.C. § 2605(i)(3). “A written inquiry that does not relate to servicing is not

                                            9
71696138v.5 1006335/01554
    Case 1:16-cv-04125-ODE-LTW Document 149 Filed 06/24/19 Page 10 of 16




documents Plaintiff seeks from BPA have no bearing on whether Plaintiff has met

these basic elements of a RESPA claim. And, without a showing that a valid

RESPA claim exists, there simply is no reason to seek over burdensome, grossly

disproportionate and irrelevant discovery from a non-party such as BPA.

        Finally, as outlined in Ocwen’s initial Memorandum of Law, nearly

everything Plaintiff seeks from compliance monitor BPA falls far outside the

applicable statutes of limitation. Plaintiff, who filed his FCRA claim in November

2016, and his RESPA and FDCPA claims in January 2017, attempts to reach far

back into the past to obtain compliance and examination reports related to consent

orders entered into in New York in 2011 and 2012 concerning conduct prior to

those dates – well before any of Plaintiff’s claims accrued based on his allegations

and the applicable statutes of limitation.      Discovery outside the statute of

limitations should not be permitted. See McCarley v. KPMG Int'l, 293 Fed. Appx.

719, 722 (11th Cir. 2008) (noting RESPA’s three-year statute of limitation); Kelley

v. Law, 1:13-CV-266-WSD-ECS, 2013 WL 12382670, at *2 (N.D. Ga. Apr. 29,

2013) (dismissing FDCPA claim because it concerned a communication that fell

outside “the one-year statute of limitations for FDCPA claims and citing 15 U.S.C.

§ 1692k(d)); Lamb v. Verizon Wireless Servs., L.L.C., 284 Ga. App. 696, 697, 644

a QWR.” Smith v. Bank of Am. Home Loans, 968 F. Supp. 2d 1159, 1170 (M.D. Fla.
2013).

                                        10
71696138v.5 1006335/01554
       Case 1:16-cv-04125-ODE-LTW Document 149 Filed 06/24/19 Page 11 of 16




S.E.2d 412, 413 (2007) (reciting FCRA’s two year statute of limitation). For these

reasons, the documents sought from BPA are not relevant to the FCRA, RESPA,

and FDCPA claims set forth in the Second Amended Complaint.

III.     This case is plainly distinguishable from U.S. v. Fisher.

         At the conclusion of his briefing, Plaintiff argues that Ocwen has made

arguments similar to these in a previous case to no avail. (Doc. 124, pp. 23-25.)

He is wrong. Not only is the case he cites plainly distinguishable from the instant

matter, but the Texas Court’s decision concerning appropriate discovery in a False

Claims Act (“FCA”) matter is not binding on this Court.

         The case cited by Plaintiff, United States ex rel. Fisher v. Ocwen Loan

Servicing, LLC, No. 4:12-CV-543, 2015 WL 3942900 (E.D. Tex. June 26, 2015),

involves the prosecution of a qui tam proceeding under the federal False Claims

Act by the United States Department of Justice. In Fisher, “[r]elators assert[ed]

FCA claims based on false certifications of compliance as part of the Treasury

Department's Home Affordable Modification Program (“HAMP”). Relators

allege[d] that Ocwen's loan modifications and loss mitigation programs failed to

comply with federal and state laws, including, but not limited to, New York state

law.” Id. at *1. The Fisher court specifically opined that the “benefit gained by

seeking the truth in this FCA case” outweighed any interest or right of Ocwen and


                                          11
71696138v.5 1006335/01554
      Case 1:16-cv-04125-ODE-LTW Document 149 Filed 06/24/19 Page 12 of 16




NY DFS. Id. at *5. The Fisher court advised further that the documents at issue

were” highly relevant documents in a FCA case.” Id.

        Unlike Fisher, this lawsuit does not involve New York state law or Ocwen

loan modifications and loss mitigation programs offered to New York borrowers.

Plaintiff’s claims have nothing to do with HAMP or a loan modification, and

Plaintiff has not asserted any FCA claim, which serves to combat fraud against the

United States. Rather, Plaintiff has asserted three simple, individual statutory

claims relating to credit reporting, debt collection, and servicing of his particular

mortgage loan.         The subpoenaed documents cannot possibly be relevant.      To

suggest that Plaintiff’s FCRA, FDCPA, and RESPA claims are in any way related

or similar to the Fisher proceeding is disingenuous and merely serves as another

example of Plaintiff’s mission to harass Ocwen (and non-parties) with grossly

disproportionate, irrelevant discovery requests. Plaintiff’s abusive discovery

tactics should be halted by this Court, and Ocwen’s protective order should be

granted. The Subpoena to BPA should be quashed.

IV.     Ocwen satisfied its “meet and confer” requirement.

        Finally, without citing any case law or authority, Plaintiff argues Ocwen’s

Motion for Protective Order should be denied for the failure of counsel to meet and

confer. This is nothing more than a red herring—and a disingenuous distraction at


                                          12
71696138v.5 1006335/01554
    Case 1:16-cv-04125-ODE-LTW Document 149 Filed 06/24/19 Page 13 of 16




best. Indeed, Mr. Webb has advised he has no intention of withdrawing the BPA

Subpoena on multiple occasions. Nor is he willing to be reasonable about limiting

the requested non-party discovery.

        Where further attempts to confer are futile, this Court and others have held

that counsel “satisfied its obligation to confer with Plaintiff prior to the filing of . . .

[a] Motion [for Protective Order]….” Porter v. Tyco Healthcare Grp. LP, 1:08-

CV-1203-CC, 2008 WL 11320000, at *1 (N.D. Ga. June 11, 2008) (entering

motion for protective order where “further attempts to confer would have been

futile”). See also U.S. Fire Ins. Co. v. Bunge North Am., Inc., No. 05-cv-2192-

JWL-DJW, 2008 WL 2222022, at *4 (D. Kan. May 28, 2008) (finding conference

requirements satisfied where parties were at an impasse and additional attempts to

resolve the discovery disputes would have been futile); Kobelco Metal Power of

Am., Inc. v. The Energy Co-op., Inc., No. IP 01-0051-C H/K, 2001 WL 1397311, at

*2 (S.D. Ind. Oct. 30, 2001) (finding substantial compliance with duty to confer

where there was no possibility of the parties reaching an agreement); Global

Polymer Indus., Inc. v. C & A Plus, Inc., No. Civ. 05-4081, 2006 WL 1344088, at

*1 (D.S.D. May 15, 2006) (excusing duty to confer where it was apparent that

efforts to confer would be futile).




                                            13
71696138v.5 1006335/01554
    Case 1:16-cv-04125-ODE-LTW Document 149 Filed 06/24/19 Page 14 of 16




        This is neither a putative class action nor a qui tam proceeding maintained

by the U.S. Department of Justice. Yet, Plaintiff’s counsel has served hundreds of

discovery requests on Ocwen that are harassing and grossly disproportionate to the

three limited claims at issue. Ocwen has objected to the requested discovery in its

own responses to Plaintiff’s Interrogatories and Requests for Production and it has

specifically objected to requests that relate directly to the non-party subpoenas that

Plaintiff has issued to NY DFS and the compliance monitors, BPA and StoneTurn.

Furthermore, defense counsel has conferred both telephonically and in writing

with Plaintiff’s counsel on multiple occasions since April about the discovery and

Ocwen’s objections thereto. Although Plaintiff’s counsel has had the continuing

ability to withdraw the BPA Subpoena (and has been asked to do so by the

undersigned and by the non-party counsel), Mr. Webb has refused to do so; thus

necessitating the filing of this Reply and the intervention of this Court. Based on

these collective communications, the parties are at an impasse with respect to such

discovery, and the Court’s intervention is, unfortunately, necessary.

                                   CONCLUSION

        In sum, there is nothing relevant to either party’s claims or defenses in this

case that Plaintiff could obtain from the testimony or the production of the

documents demanded in the BPA Subpoena.                 Moreover, the subpoenaed


                                          14
71696138v.5 1006335/01554
    Case 1:16-cv-04125-ODE-LTW Document 149 Filed 06/24/19 Page 15 of 16




documents are highly confidential and protected by state and federal banking and

regulatory laws. Accordingly, this Court should enter a protective order and quash

the non-party Subpoena to BPA.

        Dated: June 24, 2019.

                                              LOCKE LORD LLP

                                              /s/ John Michael Kearns
                                              Elizabeth J. Campbell
                                              Georgia Bar No. 349249
                                              Email: ecampbell@lockelord.com
                                              John Michael Kearns
                                              Georgia Bar No. 142438
                                              Email: john.kearns@lockeloard.com
                                              Terminus 200, Suite 1200
                                              3333 Piedmont Road NE
                                              Atlanta, GA 30305
                                              (404) 870-4600
                                              (404) 872-5547 (fax)

                                              Attorneys for Ocwen Loan Servicing,
                                              LLC


                            CERTIFICATE OF COMPLIANCE

        Pursuant to Local Rule 7.1(D), I hereby certify that the foregoing brief has

been prepared in compliance with Local Rule 5.1 (B) and (C), using 14-point

Times New Roman font.

                                           /s/ John Michael Kearns
                                           John Michael Kearns
                                           Georgia Bar No. 142438

                                         15
71696138v.5 1006335/01554
    Case 1:16-cv-04125-ODE-LTW Document 149 Filed 06/24/19 Page 16 of 16




                            CERTIFICATE OF SERVICE

        I hereby certify that on this 24th day of June, 2019, I electronically file the

foregoing REPLY MEMORANDUM OF LAW IN SUPPORT OF MOTION

FOR PROTECTIVE ORDER TO QUASH NON-PARTY SUBPOENA TO

BOSTON PORTFOLIO ADVISORS, INC. with the Clerk of Court using the

CM/ECF system which will automatically send notice of its filing to the following

attorney of record:

                  Orion Gregory Webb
                  Smith Welch Webb & White, LLC
                  280 Country Club Drive, Suite 300
                  Stockbridge, GA 30281
                  owebb@smithwelchlaw.com


                                                /s/ John Michael Kearns
                                                John Michael Kearns
                                                Georgia Bar No. 142438




                                           16
71696138v.5 1006335/01554
